Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105655801.
	Regarding claim 1, CN ‘801 (Figure 2) substantially discloses the claimed invention, including a power connector, comprising a connector body 1 which is provided with insertion slots, wherein contact pieces 6 are disposed in the insertion slots, and an auto-locking assembly is disposed in at least one of the insertion slots; wherein the auto-locking assembly comprises a latching piece 3 provided with a through hole therein; the connector body is provided with a platform (which depends downwardly from the first pulling plate and against which the right end of the latching piece bears) configured to support the latching piece, a first pull plate 2 is disposed at one side of the latching piece, a chamber is defined in the connector body at the side of the insertion slots, wherein the first pull plate is disposed in the chamber and is connected to one end of the latching piece; wherein a spring 4 is disposed in the chamber, wherein a telescopic orientation of the spring aligns with an axis of each of the insertion slots, a first end of the spring is connected to the first pull plate, a second end of the spring is connected to the connector body, and an inclined limiting plate (the lower inclined end) is disposed on the platform; and wherein the first pull plate is connected to a second pull plate (against which the lower end of the spring bears) which is partially disposed outside the connector body.  It would have been an obvious 
	Regarding claim 8, the contact pieces 6 of CN ‘801 must inherently be connected to a power line body, to supply power to the contact pieces.  The rest of the subject matter of claim 8 has been discussed as regards claim 1 above.
Claims 2-7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the insertion slots being defined at the inner sleeve and the panel; in combination with the rest of the subject matter of the respective base claim.
	The other references cited on Form 892 disclose similar latching pieces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GARY F PAUMEN/Primary Examiner, Art Unit 2833